                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LEVI STRAUSS & CO.,                                  Case No. 18-cv-03240-WHO
                                                         Plaintiff,
                                   8
                                                                                              ORDER REQUIRING
                                                  v.                                          SUPPLEMENTAL BRIEFING
                                   9

                                  10     DORSAZ, INC.,, et al.                                Re: Dkt. No. 24
                                                         Defendants.
                                  11

                                  12          Currently before me is plaintiff Levi Strauss & Co.’s motion for entry of default judgment
Northern District of California
 United States District Court




                                  13   against the remaining defendant in this case, Dorsaz, Inc. As of today’s date, there has been no

                                  14   appearance or response from Dorsaz nor any indication that Dorsaz intends to appear or oppose.

                                  15          The May 8, 2019 hearing on Levi’s motion is VACATED.

                                  16          On or before May 10, 2019, Levi shall file a supplemental memoranda and Revised

                                  17   Proposed Order and Injunction addressing the following:

                                  18          As to entitlement to attorney fees, the authority Levi relies on – adopting the willfulness

                                  19   equals exceptional standard – is questionable in light of SunEarth, Inc. v. Sun Earth Solar Power

                                  20   Co., Ltd., 839 F.3d 1179, 1181 (9th Cir. 2016) (overruling precedent requiring plaintiffs to “show

                                  21   that a defendant engaged in ‘malicious, fraudulent, deliberate or willful’ infringement” and instead

                                  22   requiring that “district courts analyzing a request for fees under the Lanham Act should examine

                                  23   the ‘totality of the circumstances’ to determine if the case was exceptional.”). Levi should explain

                                  24   either why the cases it cites are still relevant or provide analysis and new case citations (in its

                                  25   supplemental memoranda and Revised Proposed Order and Injunction) to support its request for

                                  26   attorney fees. In addition, Levi should provide authority that time spent on pre-litigation tasks

                                  27   (e.g., drafting pre-filing cease-and-desist letters) is recoverable under the Lanham Act in

                                  28   exceptional cases.
                                   1          In its Proposed Order and Injunction (see, e.g., paragraphs 1 & 16b.1.), Levi also includes

                                   2   references to importing, exporting, and licensing. But there are no factual allegations in the

                                   3   Complaint regarding that conduct. Those references should be stricken from the Revised

                                   4   Proposed Order and Injunction, unless Levi provides authority and an explanation for why that

                                   5   conduct is properly included in the scope of its Revised Proposed Order and Injunction.

                                   6          Finally in paragraph 16b.ii, Levi seeks to prevent Dorsaz from “[a]pplying, now or in the

                                   7   future, for the federal registration of trademarks for any of the Prohibited Designs and

                                   8   Designations.” This type of conduct was not addressed in the Complaint and this form of relief

                                   9   not referenced in the Complaint. Levi should strike this paragraph from its Revised Proposed

                                  10   Order and Injunction, unless Levi provides an explanation and authority supporting that request.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 3, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                    William H. Orrick
                                  15                                                                United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
